Citation Nr: 0610537	
Decision Date: 04/12/06    Archive Date: 04/26/06

DOCKET NO.  02-02 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for hepatitis.

2.  Entitlement to service connection for post-traumatic 
stress disorder.

3.  Entitlement to service connection for degenerative 
arthritis.

4.  Entitlement to service connection for a thyroid disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from March 1973 to June 
1975.  This case was remanded by the Board of Veterans 
Appeals (the Board) in July 2004 to the Department of 
Veterans Affairs (VA) Regional Office in Boston, 
Massachusetts (RO) for additional development.

Based on the decision herein, the issue of entitlement to 
service connection for hepatitis is remanded to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  The 
issue of entitlement to service connection for post-traumatic 
stress disorder (PTSD) is also remanded to the RO via the 
AMC.

The Board notes that recent information sent to the veteran's 
last address of record was returned as unclaimed.  
Consequently, the veteran's representative may want to 
contact the veteran and provide VA with the veteran's current 
address so that the veteran can be notified of the actions 
requested by the Board below.


FINDINGS OF FACT

1.  Service connection for hepatitis was denied by VA letter 
dated in December 1976, and a notice of disagreement was 
received by VA in January 1977; a Statement of the Case was 
sent to the veteran in February 1977, and he did not timely 
appeal.  
2.  Evidence that bears directly and substantially upon the 
specific matter under consideration, is not cumulative or 
redundant of evidence previously of record, and by itself or 
in connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim has been received since the 
February 1977 Statement of the Case.

3.  The evidence on file does not show degenerative arthritis 
that is related to service.

4.  The evidence on file does not show a thyroid disorder 
that is related to service.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen a claim of entitlement to 
service connection for hepatitis is new and material, and 
therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2005).

2.  Degenerative arthritis was not incurred in or aggravated 
by active military duty. nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).  

3.  A thyroid disorder was not incurred or aggravated as a 
result of military service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005).  Regulations implementing the VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim includes notification as to what information and 
evidence VA will seek to provide and what evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5102, 5103.  
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Further, VA must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§ § 3.159(a)-(c) (2005).

Recently the United States Court of Appeals for Veterans 
Claims (hereinafter the Court) issued a decision which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) applied to all five elements of a service 
connection claim, which include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (U.S. 
Vet. App. March 3, 2006).  

The Court held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, slip op. at 14.  The Court held that 
such notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

With respect to the issue on appeal involving the matter 
of the submission of new and material evidence, although 
VA's duty to assist is circumscribed, the notice 
provisions of the VCAA are applicable.  The Court held 
that 38 U.S.C.A. § 5103(a), as amended by the VCAA, and 
38 C.F.R. § 3.159(b), as amended, which pertain to VA's 
duty to notify a claimant who had submitted a complete or 
substantially complete application, apply to those 
claimants who seek to reopen a claim by submitting new and 
material evidence pursuant to 38 U.S.C.A. § 5108.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The RO sent a letter to the veteran in April 2003, with a 
copy to his representative, in which he was informed of the 
requirements needed to establish entitlement to service 
connection; a letter was sent in July 2004, with a copy to 
his representative, with the requirements needed to reopen a 
final decision.  In accordance with the requirements of the 
VCAA, the letters informed the veteran what evidence and 
information he was responsible for and the evidence that was 
considered VA's responsibility.  The letters explained that 
VA would make reasonable efforts to help him get evidence 
such as medical records if he provided relevant information 
about the records.  This letter also, essentially, requested 
that he provide any medical evidence in his possession that 
pertained to this claim.  Additional private evidence was 
subsequently added to the claims file.  

The Board finds that the notice requirements for service 
connection cases have been met, because while the veteran was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date - i.e. the 
latter two elements of service connection, noted above - for 
the service connection disabilities on appeal, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of final decisions.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, the Board concludes 
herein that the preponderance of the evidence is against the 
veteran's claims for service connection for degenerative 
arthritis and a thyroid disorder, and as such, any questions 
as to the appropriate disability rating or effective date to 
be assigned are rendered moot.  

VA has a duty to assist a claimant in obtaining evidence 
necessary to substantiate the claim.  The VCAA also 
requires VA to provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  However, with 
respect to the issue on appeal involving the matter of 
whether a previously denied claim may be reopened, VA's 
duty to assist the veteran in the development of his claim 
is not triggered unless and until a claim is reopened.  
See 38 U.S.C.A. § 5103A.  

Although an examination was not conducted to determine 
whether there is a nexus between the veteran's military 
service and his current degenerative arthritis and/or 
thyroid disorder, no examination is required.  Such 
development is to be considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent evidence of a current disability; 
contains evidence of the disability in service; and 
contains a nexus opinion linking the current disability to 
service.  38 C.F.R. § 3.159(c)(4).  Because not all of 
these conditions have been met, as will be discussed 
below, a VA examination is not necessary with regard to 
the service connection issues on appeal.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Dingess/Hartman v. Nicholson, 
Nos. 01-1917, 02-1506 (U.S. Vet.App. March 3, 2006).

Law and Regulations

In general, RO decisions are final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1100 (2005).  Pursuant to 38 U.S.C.A. § 5108, 
a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim. 

There has been a regulatory change with respect to new and 
material evidence, which applies prospectively to all 
claims made on or after August 29, 2001.  See 38 C.F.R. § 
3.156(a) (2005).  Because the veteran filed his claim to 
reopen prior to August 29, 2001, the earlier version of 
the law is applicable in this case.
According to the relevant VA regulation, "[n]ew and 
material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (2001).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2005).  Moreover, in the case of 
arthritis, service connection may be granted if such 
disease is manifested in service, or manifested to a 
compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may be 
granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. 
§ 3.303(d) (2005); Cosman v. Principi, 3 Vet. App. 503, 
505 (1992).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

New and Material Evidence Claim

Analysis

The issue of entitlement to service connection for hepatitis 
was denied by the RO in a letter dated in December 1976 and 
in an unappealed Statement of the Case dated in February 1977 
because there was no evidence of hepatitis. 

The evidence of record at the time of the February 1977 
Statement of the Case consisted of the veteran's service 
medical records, private treatment records dated in 
September 1975 and September 1976, a November 1976 letter 
from Lakeside Internists, and statements from the veteran.  

The veteran's service medical records reveal that the veteran 
was hospitalized with hepatitis in January and February 1974.  
There are notations in the March 1975 separation medical 
history report of hepatitis and drug addiction.  Examination 
in March 1975 was within normal limits.  Viral hepatitis is 
reported in a private treatment record for September 1976.  
According to the November 1976 statement from Lakeside 
Internists, the veteran had not been treated by them for 
hepatitis.

The additional evidence received since February 1977 includes 
diagnoses in VA treatment records dated in February and 
August 1999 of hepatitis C.  

The VA treatment reports noted above are new, as they were 
was not of record at the time of the February 1977 Statement 
of the Case, and they are not cumulative or duplicative of 
evidence previously considered.  The additional records are 
also material in that they bear on the underlying issue of 
whether the veteran currently has hepatitis that is related 
to service.  Consequently, the Board finds that the evidence 
submitted since the February 1977 Statement of the Case is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  
38 C.F.R. § 3.156.  

Thus, because the Board finds that new and material evidence 
has been received since the February 1977 Statement of the 
Case that denied service connection for hepatitis, the claim 
is reopened and must be adjudicated de novo.

Service Connection Claims

Analysis

The veteran's service medical records do not contain any 
complaints or findings of musculoskeletal or thyroid 
related problems, including on separation examination in 
March 1975.  The initial postservice evidence of either 
arthritis or a thyroid disorder was not until degenerative 
arthritis of the knees was noted in April 1992 magnetic 
resonance imaging.  A significant lapse in time between 
service and post-service medical treatment may be 
considered as part of the analysis of a service connection 
claim, which weighs against the claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Although a 15 year 
history of thyroid disease was diagnosed on VA examination 
in March 1995, this would still mean that thyroid disease 
was first shown several years after service discharge.  
Additionally, there is no medical nexus opinion on file 
linking either degenerative arthritis or a thyroid 
disorder to service.

To the extent that the veteran himself contends that he has 
degenerative arthritis and thyroid disease due to service, 
the Board would point out that it is now well established 
that a layperson without medical training, such as the 
veteran, is not competent to comment on medical matters such 
as diagnosis, date of onset or cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  Consequently, the 
veteran's testimony in May 2003 and his written statements 
are not competent medical evidence.

As the evidence does not show degenerative arthritis or 
thyroid disease in service or for several years thereafter, 
and does not contain a nexus opinion in favor of either 
claim, the Board must conclude that the preponderance of the 
evidence is against the veteran's service connection claims, 
and the doctrine of reasonable doubt is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

New and material evidence has been submitted to reopen the 
issue of entitlement to service connection for hepatitis; and 
to that extent only, the appeal is granted.  

Service connection for arthritis is denied.

Service connection for a thyroid disorder is denied.



REMAND

The Board has found that the veteran has submitted new and 
material evidence to reopen his claim of entitlement to 
service connection for hepatitis.  Although the February and 
August 1999 treatment records are new and material with 
respect to the issue of entitlement to service connection for 
hepatitis, this evidence does not provide an opinion on 
whether the veteran's current hepatitis is related to the 
hepatitis noted in service.  Consequently, while the evidence 
is sufficient for reopening the claim, it does not contain a 
nexus opinion with sufficient supporting rationale to 
determine whether the veteran's current hepatitis is causally 
related to service, as is now called for by the VCAA.  

With respect to the issue of entitlement to service 
connection for PTSD, the Board would note that there is a 
notation in a service medical record dated in October 1974 
that the veteran was shot twice in the back of the head with 
a tear gas pistol.  Although there is a VA opinion in August 
1999 in which the examiner diagnoses PTSD and appears to 
relate the veteran's stressors, as reported by the veteran, 
to service, the examiner, who refers to a stressor involving 
threats by a military policeman who held a gun to the veteran 
on different occasions, does not appear to have reviewed the 
claims files prior to providing an opinion.

Therefore, the Board finds that current examinations, which 
specifically address all of the relevant evidence, are 
warranted in the instant case.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991) (noting that when the medical 
evidence of record is insufficient, in the opinion of the 
Board, or of doubtful weight or credibility, the Board must 
supplement the record by seeking an advisory opinion, 
ordering a medical examination, or citing recognized medical 
treatises that clearly support its ultimate conclusions.).

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO must provide notice as 
required by Dingess/Hartman v. 
Nicholson, Nos. 01-1917, 02-1506 (U.S. 
Vet.App. March 3, 2006). 
2.  The veteran must be contacted and 
asked to provide the names and 
addresses, as well as the dates of 
treatment, of all health care providers 
who have treated him for hepatitis 
and/or PTSD since October 1999, the date 
of the most recent medical evidence 
currently on file.  After securing any 
appropriate consent from the veteran, 
the RO must obtain any such treatment 
records that have not previously been 
associated with the veteran's VA claims 
folders.  If VA is unsuccessful in 
obtaining any medical records identified 
by the veteran, it must inform the 
veteran of this and request him to 
provide copies of the outstanding 
medical records.  All attempts to secure 
this evidence must be documented in the 
claims files by the RO.  

3.  The veteran must also be requested 
to provide as much additional 
information as possible of his service 
stressors, to include the full names of 
people involved, exact date of each 
incident, the exact location at which it 
occurred, and the specific military 
units involved.  The veteran is to again 
be informed that this information is 
important to obtain supportive evidence 
of his stressful events and that failure 
to provide as complete a response as 
possible may result in a denial of his 
claim for service connection for PTSD.

4.  Whether any additional information 
is obtained or not, the RO must prepare 
a summary of the claimed stressor(s).  
The statement summarizing the veteran's 
allegations of service stressors, 
together with a copy of the veteran's 
DD-214 and all associated documents, 
must be forwarded to the U.S. Army and 
Joint Services Records Research Center 
(JSRRC), Kingman Building, Room 2C08, 
7701 Telegraph Road, Alexandria, VA 
22315-3802.  The JSRRC must be requested 
to provide any information that might 
corroborate the veteran's alleged 
stressor(s).  Any information obtained 
must be associated with the claims 
files.  If the search efforts result in 
negative results, documentation to that 
effect must be placed in the claims 
files.

5.  After completion of the above, the 
RO must schedule the veteran for a 
comprehensive VA psychiatric examination 
to be conducted by an appropriate 
examiner to determine the diagnoses of 
all psychiatric disorders that are 
present.  All claims folders must be 
made available to the examiner in 
conjunction with this examination.  The 
RO must specify for the examiner the 
stressor or stressors that it has 
determined are established by the 
record, and the examiner must be 
instructed that only those events may be 
considered for the purpose of 
determining whether the veteran was 
exposed to a stressor in service.  The 
examination report must reflect review 
of pertinent material in the claims 
folder.  The examiner must integrate the 
previous psychiatric findings and 
diagnoses of current findings to obtain 
a true picture of the nature of the 
veteran's psychiatric status.

If the diagnosis of PTSD is deemed 
appropriate, the examiner must specify 
(1) whether each alleged stressor found 
to be established by the record was 
sufficient to produce PTSD; and (2) 
whether there is a link between the 
current symptomatology and one or more 
of the in-service stressors found to be 
established by the record and found 
sufficient to produce PTSD by the 
examiner.  If a psychiatric disability 
other than PTSD is diagnosed, the 
examiner must provide an opinion whether 
it is 
causally related to service.  A complete 
rationale for all opinions must be 
provided.  The report prepared must be 
typed.

6.  The RO must also arrange for 
examination of the veteran by an 
appropriate examiner to determine the 
nature and etiology of his hepatitis.  
The claims folder, including a copy of 
this Remand, must be made available to 
the examiner.  Any indicated tests and 
studies must be accomplished; and all 
clinical findings must be reported in 
detail and correlated to a specific 
diagnosis.  The examiner must provide an 
opinion, in light of the examination 
findings and the service and post service 
medical evidence of record, whether it is 
at least as likely as not that any 
current hepatitis is caused or aggravated 
by the veteran's military service.  The 
examiner should also provide any opinion 
whether any current hepatitis is due to 
substance abuse.  If an opinion cannot be 
provided without resort to speculation, 
this must be noted in the examination 
report.  The rationale for all opinions 
expressed must be provided.  The report 
prepared must be typed.

7.  The RO must notify the veteran that 
it is his responsibility to report for 
the above examinations and to cooperate 
in the development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2005).  In the 
event that the veteran does not report 
for both of the aforementioned 
examinations, documentation must be 
obtained which shows that notice 
scheduling the examination was sent 
to the last known address.  It must also 
be indicated whether any notice that was 
sent was returned as undeliverable.

8.  After the above has been completed, 
the RO must adjudicate the veteran's 
claims for service connection for 
hepatitis and for PTSD, taking into 
consideration any and all evidence that 
has been added to the record since its 
last adjudicative action.  If either of 
the benefits sought on appeal remains 
denied, the veteran must be provided a 
Supplemental Statement of the Case.  The 
veteran and his representative must then 
be given an appropriate opportunity to 
respond.  Thereafter, the case must be 
returned to the Board for appellate 
review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).



______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


